Exhibit 10(a)

 

 

BYLAWS

OF

BRINKER INTERNATIONAL, INC.

(A DELAWARE CORPORATION)

 

 

– April 2011 –



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    OFFICES    Section 1.    Registered Office      1    Section 2.   
Other Offices      1    ARTICLE II    MEETING OF SHAREHOLDERS    Section 1.   
Place of Meetings      1    Section 2.    Annual Meetings      1    Section 3.
   Notice of Annual Meetings      1    Section 4.    Special Meetings      1   
Section 5.    Notice of Special Meetings      2    Section 6.    Adjournment   
  2    Section 7.    Quorum      2    Section 8.    Order of Business      2   
Section 9.    Voting      6    Section 10.    List of Shareholders      6   
Section 11.    Inspectors of Votes      7    Section 12.    Action Without a
Meeting      7    ARTICLE III    BOARD OF DIRECTORS    Section 1.    Powers     
8    Section 2.    Number, Qualification and Term of Office      8    Section 3.
   Resignation      8    Section 4.    Removal of Directors      8    Section 5.
   Vacancies      8    MEETINGS OF THE BOARD OF DIRECTORS    Section 6.    Place
of Meetings      9    Section 7.    Annual Meetings      9    Section 8.   
Regular Meetings      9    Section 9.    Special Meetings; Notice      9   
Section 10.    Quorum and Manner of Acting      9    Section 11.    Remuneration
     9   

 

 

-i-



--------------------------------------------------------------------------------

COMMITTEES OF DIRECTORS    Section 12.    Executive Committee; How Constituted
and Powers      10    Section 13.    Organization      10    Section 14.   
Meetings      11    Section 15.    Quorum and Manner of Acting      11   
Section 16.    Other Committees      11    Section 17.    Alternate Members of
Committees      12    Section 18.    Minutes of Committees      12    GENERAL   
Section 19.    Actions Without a Meeting      12    Section 20.    Presence at
Meetings by Means or Communications Equipment      12    ARTICLE IV    NOTICES
   Section 1.    Type of Notice      13    Section 2.    Waiver of Notice     
13    ARTICLE V    OFFICERS    Section 1.    Elected and Appointed Officers     
13    Section 2.    Time of Election or Appointment      13    Section 3.   
Salaries of Elected Officers      13    Section 4.    Term      14    Section 5.
   Chairman of the Board      14    Section 6.    Chief Executive Officer     
14    Section 7.    President      14    Section 8.    Executive Vice Presidents
     14    Section 9.    Senior Vice Presidents      15    Section 10.    Vice
Presidents      15    Section 11.    Assistant Vice Presidents      15   
Section 12.    Secretary      15    Section 13.    Assistant Secretaries      16
   Section 14.    Treasurer      16    Section 15.    Assistant Treasurers     
16   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VI    INDEMNIFICATION    Section 1.    Actions Other Than by or in the
Right of the Corporation      17    Section 2.    Actions by or in the Right of
the Corporation      17    Section 3.    Determination of Right to
Indemnification      17    Section 4.    Right to Indemnification      18   
Section 5.    Prepaid Expenses      18    Section 6.    Other Rights and
Remedies      18    Section 7.    Insurance      18    Section 8.    Mergers   
  18    ARTICLE VII    CERTIFICATES OF STOCK    Section 1.    Right to
Certificate      19    Section 2.    Facsimile Signatures      19    Section 3.
   New Certificates      19    Section 4.    Transfers      20    Section 5.   
Record Date      20    Section 6.    Registered Shareholders      20    ARTICLE
VIII    GENERAL PROVISIONS    Section 1.    Dividends      20    Section 2.   
Reserves      20    Section 3.    Annual Statement      21    Section 4.   
Checks      21    Section 5.    Fiscal Year      21    Section 6.    Corporate
Seal      21    ARTICLE IX    AMENDMENTS    Section 1.    Amendments      21   

 

 

-iii-



--------------------------------------------------------------------------------

ARTICLE I

OFFICES

Section 1. Registered Office. The registered office of the Corporation shall be
in the City of Wilmington, County of New Castle, State of Delaware.

Section 2. Other Offices. The Corporation may also have offices at such other
place or places, both within and without the State of Delaware, as the Board of
Directors may from time to time determine or the business of the Corporation may
require.

ARTICLE II

MEETING OF SHAREHOLDERS

Section 1. Place of Meetings. All meetings of the shareholders for the election
of directors shall be held in the City of Dallas, State of Texas, at such place
within such city as may be fixed from time to time by the Board of Directors, or
at such other place either within or without the State of Delaware as shall be
designated from time to time by the Board of Directors and stated in the notice
of the meeting. Meetings of shareholders for any other purpose may be held at
such time and place, within or without the State of Delaware, as shall be stated
in the notice of the meeting or in a duly executed waiver of notice thereof.

Section 2. Annual Meetings. Annual meetings of shareholders, shall be held on
such date and at such time as shall be designated from time to time by the Board
of Directors and stated in the notice of the meeting, including the first week
of November of each fiscal year, at which meeting the shareholders shall elect
by a plurality vote the Board of Directors and transact such other business as
may be properly brought before the meeting in accordance with these Bylaws.

Section 3. Notice of Annual Meetings. Written notice of the annual meeting,
stating the place, date and hour of the meeting, and the means of remote
communications, if any, by which shareholders and proxy holders may be deemed to
be present in person and vote at such meeting shall be given to each shareholder
of record entitled to vote at such meeting not less than ten or more than 60
days before the date of the meeting.

Section 4. Special Meetings. Special meetings of the shareholders for any
purpose or purposes, unless otherwise prescribed by statute or by the
Certificate of Incorporation, may be called at any time by order of the Board of
Directors and shall be called by the Chairman of the Board, the President or the
Secretary at the request in



--------------------------------------------------------------------------------

writing of a majority of the Board of Directors. Such requests shall state the
purpose or purposes of the proposed special meeting. Business transacted at any
special meeting of shareholders shall be limited to the purposes stated in the
notice.

Section 5. Notice of Special Meetings. Written notice of a special meeting,
stating the place, date and hour of the meeting, the means of remote
communications, if any, by which shareholders and proxy holders may be deemed to
be present in person and vote at such meeting, and the purpose or purposes for
which the meeting is called shall be given to each shareholder of record
entitled to vote at such meeting not less than ten nor more than 60 days before
the date of the meeting.

Section 6. Adjournment. Any meeting of stockholders, annual or special, may be
adjourned from time to time, to reconvene at the same or some other place and
notice need not be given of any such adjourned meeting if the time, place and
the means of remote communications, if any, by which stockholders and proxy
holders may be deemed to be present in person and vote at such adjourned meeting
are announced at the meeting at which the adjournment is taken. At the adjourned
meeting, the Corporation may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than thirty
days, or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each stockholder of
record entitled to vote at the meeting.

Section 7. Quorum. Except as otherwise provided by statute or the Certificate of
Incorporation, the holders of stock having a majority of the voting power of the
stock entitled to be voted thereat, present in person or represented by proxy,
shall constitute a quorum for the transaction of business at all meetings of the
shareholders. If, however, such quorum shall not be present or represented at
any meeting of the shareholders, the shareholders entitled to vote thereat,
present in person or represented by proxy, shall have power to adjourn the
meeting, in accordance with Section 6 of this Article II, until a quorum shall
be present or represented. At such adjourned meeting at which a quorum shall be
present or represented, any business may be transacted which might have been
transacted at the meeting as originally notified.

Section 8. Order of Business. The Chairman of the Board, or such other officer
of the Corporation designated by a majority of the Board of Directors, will call
meetings of the shareholders to order and will act as presiding officer thereof.
Unless otherwise determined by the Board of Directors prior to the meeting, the
presiding officer of the meeting of the shareholders will also determine the
order of business and have the authority in his or her sole discretion to
regulate the conduct of any such meeting, including without limitation by
(i) imposing restrictions on the persons (other than shareholders of the
Corporation or their duly appointed proxies) who may attend any such
shareholders’ meeting, (ii) ascertaining whether any shareholder or his proxy
may be excluded from any meeting of the shareholders based upon any
determination by the presiding officer, in his or her sole discretion, that any
such person has unduly disrupted or is likely to disrupt the proceedings
thereat, and (iii) determining the circumstances in which any person may make a
statement or ask questions at any meeting of the shareholders.

 

-2-



--------------------------------------------------------------------------------

At an annual meeting of the shareholders, only such business will be conducted
or considered as is properly brought before the meeting. To be properly brought
before an annual meeting, business must be (i) specified in the notice of
meeting (or any supplement thereto) given by or at the direction of the Board of
Directors, (ii) otherwise properly brought before the meeting by the presiding
officer or by or at the direction of a majority of the Board of Directors, or
(iii) otherwise properly requested to be brought before the meeting by a
shareholder of the Corporation in accordance with the immediately succeeding
sentence. For business to be properly requested by a shareholder to be brought
before an annual meeting, the shareholder must (i) be a shareholder of record at
the time of the giving of the notice of such annual meeting by or at the
direction of the Board of Directors, (ii) be entitled to vote at such meeting,
and (iii) have given timely written notice thereof to the Secretary in
accordance with Article II, Section 8A of these Bylaws.

Nominations of persons for election as Directors of the Corporation may be made
at an annual meeting of shareholders only by or at the direction of the Board of
Directors. Any shareholder (i) who is a shareholder of record at the time of the
giving of the notice of an annual meeting of the shareholders by or at the
direction of the Board of Directors, (ii) who is entitled to vote for the
election of directors at such meeting and (iii) who has given timely written
notice thereof to the Secretary in accordance with Article II, Section 8A of
these Bylaws, may recommend one or more persons to be considered as a potential
nominee or nominees for election as a Director or Directors of the Corporation
at an annual meeting of the shareholders. Only persons who are nominated in
accordance with this Article II, Section 8 will be eligible for election at a
meeting of shareholders as Directors of the Corporation.

At a special meeting of shareholders, only such business may be conducted or
considered as is properly brought before the meeting. To be properly brought
before a special meeting, business must be (i) specified in the notice of the
meeting (or any supplement thereto) given by or at the direction of the Chairman
of the Board, the President, a Vice President or the Secretary or (ii) otherwise
properly brought before the meeting by the presiding officer or by or at the
direction of a majority of the Board of Directors.

The determination of whether any business sought to be brought before any annual
or special meeting of the shareholders is properly brought before such meeting
in accordance with this Article II, Section 8, and whether any nomination of a
person for election as a Director of the Corporation at any annual meeting of
the shareholders was properly made in accordance with this Article II,
Section 8, will be made by the presiding officer of such meeting. If the
presiding officer determines that any business is not properly brought before
such meeting, or any nomination was not properly made, he or she will so declare
to the meeting and any such business will not be conducted or considered and any
such nomination will be disregarded.

 

-3-



--------------------------------------------------------------------------------

Section 8A. Advance Notice of Shareholder Proposals and Director Nominations.

To be timely for purposes of Article II, Section 8 of these Bylaws, a
shareholder’s notice must be addressed to the Secretary and delivered or mailed
to and received at the principal executive offices of the Corporation not less
than one hundred twenty (120) calendar days prior to the anniversary date of the
date (as specified in the Corporation’s proxy materials for its immediately
preceding annual meeting of shareholders) on which the Corporation first mailed
its proxy materials for its immediately preceding annual meeting of
shareholders; provided, however, that in the event the annual meeting is called
for a date that is not within thirty (30) calendar days of the anniversary date
of the date on which the immediately preceding annual meeting of shareholders
was called, to be timely, notice by the shareholder must be so received not
later than the close of business on the tenth (10th) calendar day following the
day on which public announcement of the date of the annual meeting is first
made. In no event will the public announcement of an adjournment of an annual
meeting of shareholders commence a new time period for the giving of a
shareholder’s notice as provided above.

In the case of a request by a shareholder for business to be brought before any
annual meeting of shareholders, a shareholder’s notice to the Secretary must set
forth as to each matter the shareholder proposes to bring before the annual
meeting (i) a description in reasonable detail of the business desired to
brought before the annual meeting and the reasons for conducting such business
at the annual meeting, including the text of the proposal to be presented and
the text of any resolutions to be proposed for consideration by the shareholders
(ii) the name and address, as they appear on the Corporation’s books, of the
shareholder proposing such business and the beneficial owner, if any, on whose
behalf the proposal is made, (iii) the class and number of shares of the
Corporation that are owned beneficially and of record by the shareholder
proposing such business and by the beneficial owner, if any, on whose behalf the
proposal is made, (iv) whether and the extent to which any hedging, derivative
or other transaction or instrument is in place or has been entered into prior to
the date of delivery or receipt of such stockholder’s notice, by or for the
benefit of the stockholder or beneficial owner with respect to the Corporation
or its subsidiaries or any of their respective securities, debt instruments or
credit ratings, including any transaction or instrument the intent or effect of
which is to give rise to gain or loss as a result of changes in a trading price
or credit rating of the Corporation and (v) any material interest of such
shareholder proposing such business and the beneficial owner, if any, on whose
behalf the proposal is made in such business.

In the case of a recommendation by a shareholder of a person to be considered as
a potential nominee for election as a director of the Corporation at any annual
meeting of shareholders, a shareholder notice to the Secretary must set forth
(i) the shareholder’s

 

-4-



--------------------------------------------------------------------------------

intent to nominate one or more persons to be a potential nominee or nominees for
election as a director of the Corporation, the name of each such nominee
proposed by the shareholder giving the notice, and the reason for making such
nomination at the annual meeting, (ii) the name and address, as they appear on
the Corporation’s books, of the shareholder proposing such nomination and the
beneficial owner, if any, on whose behalf the nomination is proposed, (iii) the
class and number of shares of the Corporation that are owned beneficially and of
record by the shareholder proposing such nomination and by the beneficial owner,
if any, on whose behalf the nomination is proposed, (iv) whether and the extent
to which any hedging, derivative or other transaction or instrument is in place
or has been entered into prior to the date of delivery or receipt of such
stockholder’s notice, by or for the benefit of the stockholder or beneficial
owner with respect to Corporation or its subsidiaries or any of their respective
securities, debt instruments or credit ratings, including any transaction or
instrument the intent or effect of which is to give rise to gain or loss as a
result of changes in a trading price or credit rating of the Corporation,
(v) any material interest of such shareholder proposing such nomination and the
beneficial owner, if any, on whose behalf the proposal is made, (vi) a
description of all arrangements or understandings between or among any of
(A) the shareholder giving the notice, (B) each nominee, and (C) any other
person or persons (naming such person or persons) pursuant to which the
nomination or nominations are to be made by the shareholder giving the notice,
(vii) such other information regarding each nominee proposed by the shareholder
giving the notice as would be required to be included in a proxy statement filed
in accordance with the proxy rules of the Securities and Exchange Commission had
the nominee been nominated, or intended to be nominated, by the Board, and
(viii) the signed consent of each nominee proposed by the shareholder giving the
notice to serve as a director of the Company if so elected. All recommendations
will be presented to the Board of Directors, or the appropriate committee of the
Board of Directors, for consideration.

The Corporation may also require any proposed nominee to furnish such other
information, including completion of the Corporation’s directors questionnaire,
as it may reasonably require to determine the eligibility of such proposed
nominee to serve as a director of the Corporation, or whether such proposed
nominee would be considered “independent” as a director or as a member of the
audit or any other committee of the Board of Directors under the various rules
and standards applicable to the Corporation.

Notwithstanding the provisions of Sections 8 and 8A of this Article II, a
shareholder must also comply with all applicable requirements of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder with
respect to the matters set forth in Sections 8 and 8A of this Article II.
Nothing in Sections 8 and 8A of this Article II will be deemed to affect any
rights of shareholders to request inclusion of proposals in the Corporation’s
proxy statement in accordance with the provisions of Rule 14a-8 under the
Securities Exchange Act of 1934, as amended.

For purposes of this Article II, Section 8A, “public announcement” means
disclosure in a press release reported by the Dow Jones News Service, Associated
Press,

 

-5-



--------------------------------------------------------------------------------

or comparable national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Sections 13,
14 or 15(d) of the Securities Exchange Act of 1934, as amended, or furnished to
shareholders.

Section 9. Voting. Except as otherwise provided in the Certificate of
Incorporation, each shareholder shall, at each meeting of the shareholders, be
entitled to one vote in person or by proxy for each share of stock of the
Corporation held by him and registered in his name on the books of the
Corporation on the date fixed pursuant to the provisions of Section 5 of Article
VII of these Bylaws as the record date for the determination of shareholders who
shall be entitled to notice of and to vote at such meeting. Shares of its own
stock belonging to the Corporation or to another corporation, if a majority of
the shares entitled to vote in the election of directors of such other
corporation is held directly or indirectly by the Corporation, shall not be
entitled to vote. Any vote of stock of the Corporation may be given at any
meeting of the shareholders by the shareholder entitled thereto, in person or by
his proxy appointed by an instrument in writing subscribed by such shareholder
or by his attorney thereunto duly authorized and delivered to the Secretary of
the Corporation or to the secretary of the meeting; provided, however, that no
proxy shall be voted or acted upon after three years from its date, unless said
proxy shall provide for a longer period. A duly executed proxy shall be
irrevocable if it states that it is irrevocable and if, and only as long as, it
is coupled with an interest sufficient in law to support an irrevocable power,
regardless of whether the interest with which it is coupled is an interest in
the stock itself or an interest in the corporation generally. A stockholder may
revoke any proxy which is not irrevocable by attending the meeting and voting in
person or by filing an instrument in writing revoking the proxy or another duly
executed proxy bearing a later date with the Secretary of the Corporation. At
all meetings of the shareholders, all matters, except where other provision is
made by law, the Certificate of Incorporation or these Bylaws, shall be decided
by the vote of a majority of the votes cast by the shareholders present in
person or by proxy and entitled to vote thereat, a quorum being present. Unless
demanded by a shareholder of the Corporation present in person or by proxy at
any meeting of the shareholders and entitled to vote thereat, or so directed by
the chairman of the meeting, the vote thereat on any question other than the
election or removal of directors need not be by written ballot. Upon a demand of
any such shareholder for a vote by written ballot on any question or at the
direction of such chairman that a vote by written ballot be taken on any
question, such vote shall be taken by written ballot. On a vote by written
ballot, each ballot shall be signed by the shareholder voting, or by his proxy,
if there be such a proxy, and shall state the number of shares voted.

Section 10. List of Shareholders. It shall be the duty of the Secretary or other
officer of the Corporation who shall have charge of its stock ledger, either
directly or through another officer of the Corporation designated by him or
through a transfer agent appointed by the Board of Directors, to prepare and
make, at least ten days before every meeting of the shareholders, a complete
list of the shareholders entitled to vote thereat, arranged in alphabetical
order, and showing the address of each shareholder and the number of shares
registered in the name of each shareholder. Such list shall be open to

 

-6-



--------------------------------------------------------------------------------

the examination of any shareholder, for any purpose germane to the meeting,
during ordinary business hours, for a period of at least ten days prior to said
meeting, either at a place within the city where said meeting is to be held,
which place shall be specified in the notice of said meeting, or, if not so
specified, at the place where said meeting is to be held. The list shall also be
produced and kept at the time and place of said meeting during the whole time
thereof and may be inspected by any shareholder of record who shall be present
thereat. The stock ledger shall be the only evidence as to who are the
shareholders entitled to examine the stock ledger, such list or the books of the
Corporation, or to vote in person or by proxy at any meeting of shareholders.

Section 11. Inspectors of Votes. In advance of any meeting of the shareholders,
the Corporation shall appoint up to two Inspectors of Votes to act thereat. If
no Inspector of Votes is able to act at a meeting of the shareholders, the
chairman of the meeting shall appoint up to two Inspectors of Votes to act at
the meeting. Each Inspector of Votes, before entering upon the discharge of his
or her duties, shall take and sign an oath faithfully to execute the duties of
inspector with strict impartiality and according to the best of his or her
ability. Such Inspectors of Votes shall take charge of the ballots, if any, at
such meeting and after the balloting thereat on any question shall count the
ballots cast thereon and shall make a report in writing to the secretary of such
meeting of the results thereof. An Inspector of Votes need not be a shareholder
of the Corporation, and any officer of the Corporation may be an Inspector of
Votes on any question other than a vote for or against his election to any
position with the Corporation or on any other question in which he may be
directly interested.

Section 12. Action Without a Meeting. Any action required to be taken at any
annual or special meeting of shareholders of the Corporation, or any action
which may be taken at any annual or special meeting of shareholders, may be
taken without a meeting, without prior notice and without a vote, if a consent
in writing, setting forth the action so taken, shall be signed by the holders of
outstanding stock having not less than the minimum number of votes (determined
as of the record date of such consent) that would be necessary to authorize or
take such action at a meeting at which all shares entitled to vote thereat were
present and voted. The record date of a written consent shall be determined by
the Board of Directors and shall be not later than 10 days after the date on
which a shareholder gives notice to the Board of Directors of (i) the proposed
action to be taken by consent and (ii) the date on which the first written
consent to take such action has been executed. Prompt notice of the taking of
the corporate action without a meeting by less than unanimous written consent
shall be given to those shareholders owning shares as of the record date who
have not consented in writing.

 

-7-



--------------------------------------------------------------------------------

ARTICLE III

BOARD OF DIRECTORS

Section 1. Powers. The business and affairs of the Corporation shall be managed
by its Board of Directors, which shall have and may exercise all such powers of
the Corporation and do all such lawful acts and things as are not by statute,
the Certificate of Incorporation or these Bylaws directed or required to be
exercised or done by the shareholders.

Section 2. Number, Qualification and Term of Office. The number of directors
which shall constitute the whole Board of Directors shall not be less than one
nor more than twelve. The number of directors which shall constitute the whole
Board of Directors shall be determined by resolution of the Board of Directors.
Directors need not be shareholders. The directors shall be elected at the annual
meeting of the shareholders, except as provided in Sections 4 and 5 of this
Article III, and each director elected shall hold office until the annual
meeting next after his election and until his successor is elected and
qualified, or until his death or retirement or until he shall earlier resign or
shall earlier be removed in the manner hereinafter provided.

Section 3. Resignation. Any director may resign at any time by giving written
notice of his resignation to the Secretary of the Corporation. Any such
resignation shall take effect at the time specified therein, or, if the time
when it shall become effective shall not be specified therein, then it shall
take effect immediately upon its receipt by the Secretary. Unless otherwise
specified therein, the acceptance of such resignation shall not be necessary to
make it effective.

Section 4. Removal of Directors. Any director may be removed, either with or
without cause, at any time, by the affirmative vote of a majority in voting
interest of the shareholders of record of the Corporation entitled to vote,
given at any annual or special meeting of the shareholders called for that
purpose. The vacancy in the Board of Directors caused by any such removal shall
be filled by the Board of Directors as provided in Section 5 of this
Article III.

Section 5. Vacancies. Vacancies and newly created directorships resulting from
any increase in the authorized number of directors may be filled by a majority
of the directors then in office though less than a quorum, or by a sole
remaining director, and the directors so chosen shall hold office until the
annual meeting next after their election and until their successors are elected
and qualified, unless sooner displaced. If there are no directors in office,
then an election of directors may be held in the manner provided by statute.

 

-8-



--------------------------------------------------------------------------------

MEETINGS OF THE BOARD OF DIRECTORS

Section 6. Place of Meetings. The Board of Directors of the Corporation may hold
meetings, both regular and special, either within or without the State of
Delaware.

Section 7. Annual Meetings. The first meeting of each newly elected Board of
Directors shall be held immediately following the annual meeting of shareholders
and no notice of such meeting shall be necessary to the newly elected directors
in order legally to constitute the meeting, provided a quorum shall be present.
In the event such meeting is not held immediately following the annual meeting
of shareholders, the meeting may be held at such time and place as shall be
specified in a notice given as hereinafter provided for special meetings of the
Board of Directors, or as shall be specified in a written waiver signed by all
of the directors.

Section 8. Regular Meetings. Regular meetings of the Board of Directors may be
held without notice at such time and at such place as shall from time to time be
determined by the Board of Directors.

Section 9. Special Meetings; Notice. Special meetings of the Board of Directors
may be called by the Chairman of the Board, President or Secretary on 24 hours
notice to each director, either personally or by telephone or by mail,
telegraph, telex, cable, wireless or other form of recorded communication;
special meetings shall be called by the Chairman of the Board, President or
Secretary in like manner and on like notice on the written request of two
directors. Notice of any such meeting need not be given to any director,
however, if waived by him in writing or by telegraph, telex, cable, wireless or
other form of recorded communication, or if he shall be present at such meeting.

Section 10. Quorum and Manner of Acting. At all meetings of the Board of
Directors, a majority of the directors at the time in office shall constitute a
quorum for the transaction of business, and the act of a majority of the
directors present at any meeting at which a quorum is present shall be the act
of the Board of Directors, except as may be otherwise specifically provided by
statute or by the Certificate of Incorporation. If a quorum shall not be present
at any meeting of the Board of Directors, the directors present thereat may
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum shall be present.

Section 11. Remuneration. Unless otherwise expressly provided by resolution
adopted by the Board of Directors, no director shall, as such, receive any
stated remuneration for his services; but the Board of Directors may at any time
and from time to time by resolution provide that a specified sum shall be paid
to any director of the Corporation, either as his annual remuneration as such
director or member of any committee of the Board of Directors or as remuneration
for his attendance at each meeting of the Board of Directors or any such
committee. The Board of Directors may also likewise provide that the Corporation
shall reimburse each director for any expenses paid by him on account of his
attendance at any meeting. Nothing in this Section 11 shall be construed to
preclude any director from serving the Corporation in any other capacity and
receiving remuneration thereof.

 

-9-



--------------------------------------------------------------------------------

COMMITTEES OF DIRECTORS

Section 12. Executive Committee; How Constituted and Powers. The Board of
Directors may, in its discretion, by resolution passed by a majority of the
whole Board of Directors, designate an Executive Committee consisting of one or
more of the directors of the Corporation. Subject to the provisions of
Section 141 of the General Corporation Law of the State of Delaware, the
Certificate of Incorporation, and these Bylaws, the Executive Committee shall
have and may exercise, when the Board of Directors is not in session, all the
powers and authority of the Board of Directors in the management of the business
and affairs of the Corporation, and shall have the power to authorize the seal
of the Corporation to be affixed to all papers which may require it; but the
Executive Committee shall not have the power to amend the Certificate of
Incorporation (except that the Executive Committee may, to the extent authorized
in the resolution or resolutions providing for the issuance of shares of stock
adopted by the Board of Directors as provided in the Delaware General
Corporation Law, fix the designations and any of the preferences or rights of
such shares relating to dividends, redemptions, dissolution, any distribution of
assets of the Corporation or the conversion into, or the exchange of such shares
for, shares of any other class or classes or any other series of the same or any
other class or classes of stock of the Corporation or fix the number of shares
of any series of stock or authorize the increase or decrease of the shares or
any series), to fill vacancies in the Board of Directors or the Executive
Committee, to adopt an agreement of merger or consolidation under Section 251,
252, 254, 255, 256, 257, 258, 263 or 264 of the Delaware General Corporation
Law, to recommend to the shareholders the sale, lease or exchange of all or
substantially all of the Corporation’s property and assets, to recommend to the
shareholders a dissolution of the Corporation or a revocation of a dissolution,
or to amend the Bylaws of the Corporation. Except as otherwise provided herein
or in the Corporation’s Certificate of Incorporation, the Executive Committee
shall have the power and authority to authorize the issuance of common stock and
grant and authorize options and other rights with respect to such issuance, to
declare a dividend, to adopt a certificate of ownership and merger pursuant to
Section 253 of the Delaware General Corporation Law, and to fill vacancies in
any other committee of directors elected or approved by officers of the
Corporation. The Board of Directors shall have the power at any time, by
resolution passed by a majority of the whole Board of Directors, to change the
membership of the Executive Committee, to fill all vacancies in it, or to
dissolve it, with or without cause.

Section 13. Organization. The Chairman of the Executive Committee, to be
selected by the Board of Directors, shall act as chairman at all meetings of the
Executive Committee and the Secretary shall act as secretary thereof. In case of
the absence from any meeting of the Executive Committee of the Chairman of the
Executive Committee or the Secretary, the Executive Committee may appoint a
chairman or secretary, as the case may be, of the meeting.

 

-10-



--------------------------------------------------------------------------------

Section 14. Meetings. Regular meetings of the Executive Committee, of which no
notice shall be necessary, may be held on such days and at such places, within
or without the State of Delaware, as shall be fixed by resolution adopted by a
majority of the Executive Committee and communicated in writing to all its
members. Special meetings of the Executive Committee shall be held whenever
called by the Chairman of the Executive Committee or a majority of the members
of the Executive Committee then in office. Notice of each special meeting of the
Executive Committee shall be given by mail, telegraph, telex, cable, wireless or
other form of recorded communication or be delivered personally or by telephone
to each member of the Executive Committee not later than the day before the day
on which such meeting is to be held. Notice of any such meeting need not be
given to any member of the Executive Committee, however, if waived by him in
writing or by telegraph, telex, cable, wireless or other form of recorded
communication, or if he shall be present at such meeting; and any meeting of the
Executive Committee shall be a legal meeting without any notice thereof having
been given, if all the members of the Executive Committee shall be present
thereat. Subject to the provisions of this Article III, the Executive Committee,
by resolution adopted by a majority of the whole Committee, shall fix its own
rules of procedure.

Section 15. Quorum and Manner of Acting. A majority of the Executive Committee
shall constitute a quorum for the transaction of business, and the act of a
majority of those present at a meeting thereof at which a quorum is present
shall be the act of the Committee.

Section 16. Other Committees. The Board of Directors may, by resolution or
resolutions passed by a majority of the whole Board of Directors, designate one
or more other committees consisting of one or more directors of the Corporation,
which, to the extent provided in said resolution or resolutions, shall have and
may exercise, subject to the provisions of Section 141 of the General
Corporation Law of the State of Delaware, the Certificate of Incorporation and
these Bylaws, the powers and authority of the Board of Directors in the
management of the business and affairs of the Corporation, and shall have the
power to authorize the seal of the Corporation to be affixed to all papers which
may require it; but no such committee shall have the power to fill vacancies in
the Board of Directors, the Executive Committee or any other committee or in
their respective membership, appoint or remove officers of the Corporation, or
authorize the issuance of shares of the capital stock of the corporation except
that such a committee may, to the extent provided in said resolutions, grant and
authorize options and other rights with respect to the common stock of the
Corporation pursuant to and in accordance with any plan approved by the Board of
Directors. Such committee or committees shall have such name or names as may be
determined from time to time by resolution adopted by the Board of Directors. A
majority of all the members of any such committee may determine its action and
fix the time and place of its meetings, within or without the State of Delaware,
and specify what notice thereof, if any, shall be given, unless the Board of

 

-11-



--------------------------------------------------------------------------------

Directors shall otherwise provide. Special meetings of the committees shall be
held whenever called by the Chairman of the applicable committee or a majority
of the members of such committee then in office. Notice of each special meeting
of the any such committee shall be given by mail, telegraph, telex, cable,
wireless or other form of recorded communication or be delivered personally or
by telephone to each member of such committee not later than the day before the
day on which such meeting is to be held. Notice of any such meeting need not be
given to any member of such committee, however, if waived by him in writing or
by telegraph, telex, cable, wireless or other form of recorded communication, or
if he shall be present at such meeting; and any meeting of such committee shall
be a legal meeting without any notice thereof having been given, if all the
members of such committee shall be present thereat. The Board of Directors shall
have power to change the members of any such committee at any time to fill
vacancies, and to discharge any such committee, either with or without cause, at
any time.

Section 17. Alternate Members of Committees. The Board of Directors may
designate one or more directors as alternate members of the Executive Committee
or any other committee, who may replace any absent or disqualified member at any
meeting of the committee, or if none be so appointed, the member or members
thereof present at any meeting and not disqualified from voting, whether or not
he or they constitute a quorum, may unanimously appoint another member of the
Board of Directors to act at the meeting in the place of any such absent or
disqualified member.

Section 18. Minutes of Committees. Each committee shall keep regular minutes of
its meetings and proceedings and report the same to the Board of Directors at
the next meeting thereof.

GENERAL

Section 19. Actions Without a Meeting. Unless otherwise restricted by the
Certificate of Incorporation or these Bylaws, any action required or permitted
to be taken at any meeting of the Board of Directors or of any committee thereof
may be taken without a meeting, if all members of the Board of Directors or
committee, as the case may be, consent thereto in writing, and the writing or
writings are filed with the minutes of proceedings of the Board of Directors or
the committee.

Section 20. Presence at Meetings by Means or Communications Equipment. Members
of the Board of Directors, or any committee designated by the Board of
Directors, may participate in a meeting of the Board of Directors or such
committee by means of conference telephone or similar communications equipment
by means of which all persons participating in the meeting can hear each other,
and participation in a meeting pursuant to this Section 20 shall constitute
presence in person at such meeting.

 

-12-



--------------------------------------------------------------------------------

ARTICLE IV

NOTICES

Section 1. Type of Notice. Whenever, under the provisions of the statutes, the
Certificate of Incorporation or these Bylaws, notice is required to be given to
any director or shareholder, it shall not be construed to mean personal notice,
but such notice may be given in writing, in person or by mail, addressed to such
director or shareholder, at his address as it appears on the records of the
Corporation, with postage thereon prepaid, and such notice shall be deemed to be
given at the time when the same shall be deposited in the United States mail.
Notice to directors may also be given in any manner permitted by Article III
hereof and shall be deemed to be given at the time when first transmitted by the
method of communication so permitted.

Section 2. Waiver of Notice. Whenever any notice is required to be given under
the provisions of the statutes, the Certificate of Incorporation or these
Bylaws, a waiver thereof in writing, signed by the person or persons entitled to
said notice, whether before or after the time stated therein, shall be deemed
equivalent thereto, and transmission of a waiver of notice by a director or
shareholder by mail, telegraph, telex, cable, wireless or other form of recorded
communication may constitute such a waiver.

ARTICLE V

OFFICERS

Section 1. Elected and Appointed Officers. The elected officers of the
Corporation shall be a Chief Executive Officer, a President, one or more
Executive Vice Presidents, Senior Vice Presidents and Vice Presidents, with or
without such descriptive titles as the Board of Directors shall deem
appropriate, a Secretary and a Treasurer and, if the Board of Directors so
elects, a Chairman of the Board (who shall be a director). The Board of
Directors or the Executive Committee of the Board of Directors by resolution
also may appoint one or more Assistant Vice Presidents, Assistant Treasurers,
Assistant Secretaries, and such other officers and agents as from time to time
may appear to be necessary or advisable in the conduct of the affairs of the
Corporation.

Section 2. Time of Election or Appointment. The Board of Directors at its annual
meeting shall elect or appoint, as the case may be, the officers to fill the
positions designated in or pursuant to Section 1 of this Article V. Officers of
the Corporation may also be elected or appointed, as the case may be, at any
other time.

Section 3. Salaries of Elected Officers. The salaries of all elected officers of
the Corporation shall be fixed by the Board of Directors.

 

-13-



--------------------------------------------------------------------------------

Section 4. Term. Each officer of the Corporation shall hold his office until his
successor is elected or appointed and qualified or until his earlier resignation
or removal. Any officer may resign at any time upon written notice to the
Corporation. Any officer elected or appointed by the Board of Directors or the
Executive Committee may be removed at any time by the affirmative vote of a
majority of the whole Board of Directors. Any vacancy occurring in any office of
the Corporation by death, resignation, removal or otherwise may be filled by the
Board of Directors or the appropriate committee thereof.

Section 5. Chairman of the Board. The Chairman of the Board shall preside, if
present, at all meetings of the Board of Directors and the shareholders and
shall perform such other reasonable duties as may be prescribed from time to
time by the Board of Directors or by the Bylaws.

Section 6. Chief Executive Officer. The Chief Executive Officer shall have
general supervision of the affairs of the Corporation and shall have general and
active control of all its business. He shall preside, in the absence of the
Chairman of the Board, at all meetings of shareholders. He shall see that all
orders and resolutions of the Board of Directors and the shareholders are
carried into effect. He shall have general authority to execute bonds, deeds,
and contracts in the name of the Corporation and affix the corporation seal
thereto; to sign stock certificates; to cause the employment or appointment of
such officers, employees, and agents of the Corporation as the proper conduct of
operations may require, and to fix their compensation, subject to the provisions
of these Bylaws; to remove or suspend any employee or agent who was employed or
appointed under his authority or under authority of an officer subordinate to
him; to suspend for cause, pending final action by the authority that elected or
appointed him, any officer subordinate to him; in coordination with the other
officers and directors of the Corporation, to develop the Corporation’s basic
strategic and long-range plans, including marketing programs, expansion plans
and financial structure; and, in general, to exercise all of the powers of
authority usually appertaining to the chief executive officer of a corporation,
except as otherwise provided in these Bylaws.

Section 7. President. The President shall be the Chief Operating Officer of the
Corporation and, as such, shall have, subject to review and approval of the
Chief Executive Officer, the responsibility for the day-to-day operations of the
Corporation.

Section 8. Executive Vice Presidents. In the absence of the President or in the
event of his inability or refusal to act, the Executive Vice President (or, if
there be more than one, the Executive Vice Presidents in the order designated
or, in the absence of any designation, in the order of their election) shall
perform the duties of the President and, when so acting, shall have all of the
powers of and be subject to all of the restrictions upon the President. The
Executive Vice Presidents shall perform such other duties and have such other
powers as the Board of Directors or the Chief Executive Officer may from time to
time prescribe. The officer in charge of finance, if one is so elected, shall
also perform the duties and assume the responsibilities described in Section 14
of this Article for the Treasurer.

 

-14-



--------------------------------------------------------------------------------

Section 9. Senior Vice Presidents. In the absence of the Executive Vice
President or in the event of his inability or refusal to act, the Senior Vice
President (or, if there be more than one, the Senior Vice Presidents in the
order designated or, in the absence of any designation, in the order of their
election) shall perform the duties of the Executive Vice President and, when so
acting, shall have all of the powers of and be subject to all of the
restrictions upon the Executive Vice President. The Senior Vice Presidents shall
perform such other duties and have such other powers as the Board of Directors,
the Chief Executive Officer, or the Chief Operating Officer may from time to
time prescribe. The officer in charge of finance, if one is so elected, shall
also perform the duties and assume the responsibilities described in Section 14
of this Article for the Treasurer.

Section 10. Vice Presidents. In the absence of the Senior Vice President or in
the event of his inability or refusal to act, the Vice President (or, if there
be more than one, the Vice Presidents in the order designated or, in the absence
of any designation, in the order of their election) shall perform the duties of
the Senior Vice President and, when so acting, shall have all of the powers of
and be subject to all of the restrictions upon the Senior Vice President. The
Vice Presidents shall perform such other duties and have such other powers as
the Board of Directors, the Chief Executive Officer, or the Chief Operating
Officer may from time to time prescribe. The officer in charge of finance, if
one is so elected, shall also perform the duties and assume the responsibilities
described in Section 14 of this Article for the Treasurer.

Section 11. Assistant Vice Presidents. In the absence of a Vice President or in
the event of his inability or refusal to act, the Assistant Vice President (or,
if there be more than one, the Assistant Vice Presidents in the order designated
or of their election or in such other manner as the Board of Directors shall
determine) shall perform the duties and exercise the powers of that Vice
President and shall perform such other duties and have such other powers as the
Board of Directors, the Chief Executive Officer, the Chief Operating Officer, or
the Vice President under whose supervision he is appointed may from time to time
prescribe.

Section 12. Secretary. The Secretary shall attend all meetings of the Board of
Directors and all meetings of the shareholders and record all proceedings of
such meetings in a book to be kept for that purpose and shall perform like
duties for the Executive Committee or other standing committees when required.
He shall give, or cause to be given, notice of all meetings of the shareholders
and special meetings of the Board of Directors and shall perform such other
duties as may be prescribed by the Board of Directors or the Chief Executive
Officer, under whose supervision he shall be. He shall have custody of the
corporate seal of the Corporation and he, or an Assistant Secretary, shall have
authority to affix the same to any instrument requiring it, and when so affixed,
it may be attested by his signature or by the signature of such Assistant

 

-15-



--------------------------------------------------------------------------------

Secretary. The Board of Directors may give general authority to any other
officer to affix the seal of the Corporation and to attest the affixing by his
signature. The Secretary shall keep and account for all books, documents,
papers, and records of the Corporation except those for which some other officer
or agent is properly accountable. He shall have authority to sign stock
certificates and shall generally perform all of the duties usually appertaining
to the office of the secretary of a corporation.

Section 13. Assistant Secretaries. In the absence of the Secretary or in the
event of his inability or refusal to act, the Assistant Secretary (or, if there
be more than one, the Assistant Secretaries in the order determined by the Board
of Directors or, if there be no such determination, in the order of their
appointment) shall perform the duties and exercise the powers of the Secretary
and shall perform such other duties and have such other powers as the Board of
Directors, the Chief Executive Officer, or the Secretary may from time to time
prescribe.

Section 14. Treasurer. The Treasurer (or the Vice President in charge of
finance, if one is so elected) shall have the custody of the corporate funds and
securities and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Corporation and shall deposit all monies
and other valuable effects in the name and to the credit of the Corporation in
such depositories as may be designated by the Board of Directors. He shall
disburse the funds of the Corporation as ordered by the Board of Directors,
taking proper vouchers for such disbursements, and shall render to the Chairman
of the Board and the Board of Directors, at its regular meetings or when the
Board of Directors so requires, an account of all of his transactions as
Treasurer and of the financial condition of the Corporation. If required by the
Board of Directors, he shall give the Corporation a bond (which shall be
reviewed every six years) in such sum and with such surety or sureties as shall
be satisfactory to the Board of Directors for the faithful performance of the
duties of his office and for the restoration to the Corporation, in case of his
death, resignation, retirement, or removal from office, of all books, papers,
vouchers, money, and other property or whatever kind in his possession or under
his control belonging to the Corporation. The Treasurer shall perform such other
duties as may be prescribed by the Board of Directors, the Chief Executive
Officer, or any such officer in charge of finance.

Section 15. Assistant Treasurers. The Assistant Treasurer or Assistant
Treasurers shall assist the Treasurer and, in the absence of the Treasurer or in
the event of his inability or refusal to act, the Assistant Treasurer (or if
there be more than one, the Assistant Treasurers in the order determined by the
Board of Directors or, if there is no such determination, in the order of their
appointment), shall perform the duties and exercise the powers of the Treasurer,
and shall perform such other duties and have such other powers as the Board of
Directors, the Chief Executive Officer, or the Treasurer may from time to time
prescribe.

 

-16-



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

Section 1. Actions Other Than by or in the Right of the Corporation. The
Corporation shall indemnify any person, to the fullest extent permitted by law,
who was or is a party or is threatened to be made a party to any threatened,
pending, or contemplated action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (other than as provided in Article VI,
Section 2 with respect to an action by or in the right of the Corporation), by
reason of the fact that he is or was a director or officer of the Corporation,
or is or was serving at the request of the Corporation as a director, officer,
employee, or agent of another corporation, partnership, joint venture, trust, or
other enterprise (all of such persons being hereafter referred to in this
Article as a “Corporate Functionary”), against expenses (including attorneys’
fees), judgments, fines, and amounts paid in settlement actually and reasonably
incurred by him in connection with such action, suit, or proceeding, if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Corporation and, with respect to any criminal action
or proceeding, had no reasonable cause to believe his conduct was unlawful. The
termination of any action, suit, or proceeding by judgment, order, settlement,
or conviction, or upon a plea of nolo contendre or its equivalent, shall not, of
itself, create a presumption that the Corporate Functionary did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Corporation or, with respect to any criminal action or
proceeding, that he had reasonable cause to believe that his conduct was
unlawful.

Section 2. Actions by or in the Right of the Corporation. The Corporation shall
indemnify any Corporate Functionary who was or is a party or is threatened to be
made a party to any threatened, pending, or contemplated action or suit by or in
the right of the Corporation to procure a judgment in its favor by reason of the
fact that he is or was a Corporate Functionary against expenses (including
attorneys’ fees) actually and reasonably incurred by him in connection with the
defense or settlement of such action or suit, if he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Corporation, except that no indemnification shall be made in respect of any
claim, issue, or matter as to which such person shall have been adjudged to be
liable to the Corporation, unless and only to the extent that the Court of
Chancery or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, such person is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery or such other court
shall deem proper.

Section 3. Determination of Right to Indemnification. Any indemnification under
Sections 1 or 2 of this Article VI (unless ordered by a court) shall be made by
the Corporation only as authorized in the specific case upon a determination
that indemnification of the Corporate Functionary is proper in the circumstances
because he has met the applicable standard of conduct set forth in Sections 1 or
2 of this Article VI.

 

-17-



--------------------------------------------------------------------------------

Such determination shall be made (i) by the Board of Directors by a majority
vote of a quorum consisting of directors who were not parties to such action,
suit or proceeding, or (ii) if such a quorum is not obtainable, or, even if
obtainable if a quorum of disinterested directors so directs, by independent
legal counsel in a written opinion, or (iii) by the shareholders.

Section 4. Right to Indemnification. Notwithstanding the other provisions of
this Article VI, to the extent that a Corporate Functionary has been successful
on the merits or otherwise in defense of any action, suit or proceeding referred
to in Sections 1 or 2 of this Article VI, or in defense of any claim, issue or
matter therein, he shall be indemnified against expenses (including attorney’s
fees) actually and reasonably incurred by him in connection therewith.

Section 5. Prepaid Expenses. Expenses incurred in defending a civil or criminal
action, suit or proceeding may be paid by the Corporation in advance of the
final disposition of such action, suit or proceeding as authorized by the Board
of Directors in the specific case, upon receipt of an undertaking by or on
behalf of the director, officer, employee or agent to repay such amount unless
it shall ultimately be determined he is entitled to be indemnified by the
Corporation as authorized in this Article VI.

Section 6. Other Rights and Remedies. The indemnification provided by this
Article VI shall not be deemed exclusive of any other rights to which any person
seeking indemnification may be entitled under any Bylaw, agreement, vote of
shareholders or disinterested directors or otherwise, both as to action in his
official capacity and as to action in another capacity while holding such
office, and shall continue as to a person who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of the heirs,
executors and administrators of such a person.

Section 7. Insurance. Upon resolution passed by the Board of Directors, the
Corporation may purchase and maintain insurance on behalf of any past or present
Corporate Functionary against any liability asserted against him and incurred by
him in any such capacity, or arising out of his status as such, whether or not
the Corporation would have the power to indemnify him against such liability
under the provisions of this Article VI.

Section 8. Mergers. For purposes of this Article VI, references to “the
Corporation” shall include, in addition to the resulting or surviving
corporation, constituent corporations (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise shall stand in the same position under the provisions
of this Article VI with respect to the resulting or surviving corporation as he
would have with respect to such constituent corporation if its separate
existence had continued.

 

-18-



--------------------------------------------------------------------------------

ARTICLE VII

CERTIFICATES OF STOCK

Section 1. Right to Certificate. Every holder of stock in the Corporation shall
be entitled to have a certificate, signed by, or in the name of the Corporation
by, the Chairman of the Board, the President or a Vice President, and the
Secretary or an Assistant Secretary of the Corporation certifying the number of
shares owned by him in the Corporation. If the Corporation shall be authorized
to issue more than one class of stock or more than one series of any class, the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences and/or rights shall be set forth
in full or summarized on the face or back of the certificate which the
Corporation shall issue to represent such class or series of stock, provided
that, except as otherwise provided in Section 202 of the General Corporation Law
of the State of Delaware, in lieu of the foregoing requirements, there may be
set forth on the face or back of the certificate which the Corporation shall
issue to represent such class or series of stock, a statement that the
Corporation will furnish without charge to each shareholder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences and/or rights. The Board of
Directors may, by resolution or resolutions passed by a majority of the whole
Board of Directors, provide that some or all of any or all classes or series of
the Corporation’s stock may be in the form of uncertificated shares.

Section 2. Facsimile Signatures. Any of or all the signatures on the certificate
may be facsimile. In case any officer, transfer agent or registrar who has
signed or whose facsimile signature has been placed upon a certificate shall
have ceased to be such officer, transfer agent or registrar before such
certificate is issued, it may be issued by the Corporation with the same effect
as if he were such officer, transfer agent or registrar at the date of issue.

Section 3. New Certificates. The Board of Directors may direct a new certificate
or certificates to be issued in place of any certificate or certificates
theretofore issued by the Corporation and alleged to have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
the certificate of stock to be lost, stolen or destroyed. When authorizing such
issue of a new certificate or certificates, the Board of Directors may, in its
discretion and as a condition precedent to the issuance thereof, require the
owner of such lost, stolen or destroyed certificate or certificates, or his
legal representative, to advertise the same in such manner as it shall require
and/or to give the Corporation a bond in such sum as it may direct as indemnity
against any claim that may be made against the Corporation with respect to the
certificate alleged to have been lost, stolen or destroyed or the issuance of
such new certificate.

 

-19-



--------------------------------------------------------------------------------

Section 4. Transfers. Upon surrender to the Corporation or the transfer agent of
the Corporation of a certificate for shares duly endorsed or accompanied by
proper evidence of succession, assignation or authority to transfer, it shall be
the duty of the Corporation, subject to any proper restrictions on transfer, to
issue a new certificate to the person entitled thereto, cancel the old
certificate and record the transaction upon its books.

Section 5. Record Date. In order that the Corporation may determine the
shareholders entitled to notice of or to vote at any meeting of shareholders or
any adjournment thereof, or to express consent to corporate action in writing
without a meeting, or entitled to receive payment of any dividend or other
distribution or allotment of any rights, or entitled to exercise any rights in
respect of any change, conversion or exchange of stock or for the purpose of any
other lawful action, the Board of Directors may fix, in advance, a record date,
which shall not precede the date upon which the resolution fixing the date is
adopted by the Board of Directors and which shall not be less than ten nor more
than 60 days before the date of such meeting, nor more than 60 days prior to any
other action. A determination of shareholders of record entitled to notice of or
to vote at a meeting of shareholders shall apply to any adjournment of the
meeting; provided, however, that the Board of Directors may fix a new record
date for the adjourned meeting.

Section 6. Registered Shareholders. The Corporation shall be entitled to
recognize the exclusive right of a person registered on its books as the owner
of shares to receive dividends, and to vote as such owner, and to hold liable
for calls and assessments a person registered on its books as the owner of
shares, and shall not be bound to recognize any equitable or other claim to or
interest in such share or shares on the part of any other person, whether or not
provided by the laws of the State of Delaware.

ARTICLE VIII

GENERAL PROVISIONS

Section 1. Dividends. Dividends upon the capital stock of the Corporation,
subject to the provisions of the Certificate of Incorporation, if any, may be
declared by the Board of Directors (but not any committee thereof) at any
regular meeting, pursuant to law. Dividends may be paid in cash, in property or
in shares of the capital stock, subject to the provisions of the Certificate of
Incorporation.

Section 2. Reserves. Before payment of any dividend, there may be set aside out
of any funds of the Corporation available for dividends such sum or sums as the
Board of Directors from time to time, in its absolute discretion, thinks proper
as a reserve

 

-20-



--------------------------------------------------------------------------------

or reserves to meet contingencies, or for equalizing dividends, or for repairing
or maintaining any property of the Corporation, or for such other purpose as the
Board of Directors shall think conducive to the interest of the Corporation, and
the Board of Directors may modify or abolish any such reserve in the manner in
which it was created.

Section 3. Annual Statement. The Board of Directors shall present at each annual
meeting, and at any special meeting of the shareholders when called for by vote
of the shareholders, a full and clear statement of the business and condition of
the Corporation.

Section 4. Checks. All checks or demands for money and notes of the Corporation
shall be signed by such officer or officers or such other person or persons as
the Board of Directors may from time to time prescribe.

Section 5. Fiscal Year. The fiscal year of the Corporation shall be determined
by the Board of Directors.

Section 6. Corporate Seal. The corporate seal shall have inscribed thereon the
name of the Corporation, the year of its organization and the word “Delaware”.
The seal may be used by causing it or a facsimile thereof to be impressed,
affixed, reproduced or otherwise.

ARTICLE IX

AMENDMENTS

Section 1. Amendments. These Bylaws may be altered, amended or repealed or new
Bylaws may be adopted by the shareholders or by the Board of Directors at any
regular meeting of the shareholders or the Board of Directors or at any special
meeting of the shareholders or the Board of Directors if notice of such
alteration, amendment, repeal or adoption of new Bylaws be contained in the
notice of such special meeting.

 

-21-